United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
Pine Bluff, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1140
Issued: January 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 21, 2007 appellant filed a timely appeal from the February 27, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of his claim. The Board also has jurisdiction to review the November 28, 2006 merit
decision of the Office hearing representative, who affirmed the denial of benefits.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty.
FACTUAL HISTORY
On September 22, 2004 appellant, then a 44-year-old food inspector, filed an
occupational disease claim alleging that his neck pain and numbness was a result of his federal
employment. He attributed his condition to working on new stands, which caused him to
perform his duties with his arms extended far from his body. The pain in his neck would start

about an hour into his work: “Now it has progress[ed] to whenever I am sleeping, standing, or
sitting this sharp pain in my neck would start and my left shoulder, arm and fingers go numb for
about 20 to 30 minutes.” Appellant first became aware of his condition on January 25, 2004. He
stopped work on September 12, 2004.
An October 8, 2004 magnetic resonance imaging (MRI) scan of the cervical spine
showed a prominent posterior disc protrusion at C5-6 resulting in cord compression and left
foraminal stenosis. There was also minimal protrusion noted at C6-7 resulting in minimal cord
deformity but no foraminal stenosis.
In a decision dated January 31, 2005, the Office denied appellant’s claim for lack of
competent medical opinion evidence.
On March 8, 2005 Dr. Ronald N. Williams, a consulting neurosurgeon, noted appellant’s
history: “Since late January 2004 he has had difficulty with numbness and tingling of both arms
worse on the left than the right. That started when he was working daily at a job that required
repetitive motions of his arms outstretched in front of him with weight.” Dr. Williams reported
the MRI scan findings and his findings on physical examination, and he spoke with appellant
about having surgery.
On August 22, 2005 an Office hearing representative reviewed the written record and
found that further development of the medical evidence was warranted. The hearing
representative found that Dr. Williams’ report, while not sufficient to discharge appellant’s
burden of proof, nonetheless raised an uncontroverted inference of causal relationship with an
accurate history of injury that was consistent with appellant’s statements.
The Office referred appellant, together with the medical record and a statement of
accepted facts, to Dr. Charles E. Schultz, a Board-certified neurologist, for an opinion on causal
relationship. On January 2, 2006 Dr. Schultz reviewed appellant’s history and complaints and
his findings on physical examination. Responding to the questions the Office posed, he reported
no causal relationship between appellant’s physical condition and his federal employment:
“No, there is no evidence the disc findings on MRI [scan] were caus[ed] by
inspecting chickens. Patient’s disc findings appear chronic in nature with a
disc/osteophyte complex. This appears to be more related to degenerative disc
disease and chronic arthritic changes. This finding would not have developed
after an acute injury. This finding was also further noted by Dr. Ronald Williams
in his note from March 8, 2005 in which he describes a small osteophyte
combination at C5-6 with cord compression and left foraminal stenosis. Patient
also has carpal tunnel syndrome involving his left wrist found on today’s EMG
[electromyogram] which patient gives no evidence of occurring on the job. There
appears to be a higher incidence of carpal tunnel syndrome in patients who are
diabetic. Patient has not complain[ed] of symptoms involving his right wrist
which would lean more towards an occupational etiology.”
In a decision dated March 15, 2006, the Office denied appellant’s claim for
compensation. Appellant requested an oral hearing, which was held on October 17, 2006.

2

Following the hearing, appellant submitted a September 26, 2006 report from
Dr. Williams:
“I first saw [appellant] on March 8, 2005. At that time he indicated [that] the
difficulty he was having with the left arm started when he was working daily at a
job that required repetitive motions and weight with his arms outstretched in front
of him. This would be considered accumulative trauma. This history would most
likely represent the proximate cause of his medical care and surgery.”
In a decision dated November 28, 2006, the Office hearing representative affirmed the
denial of appellant’s claim. She found that the weight of the medical evidence rested with
Dr. Schultz, who provided rationale to support his position: “While Dr. Williams has supported
causal relationship, he has provided no medical rationale explaining how the claimant’s cervical
degenerative disc disease was caused or aggravated by the employment activities.”
Appellant submitted a November 7, 2006 report from Dr. Williams:
“[Appellant’s] case manager always seems fairly clear cut to me. He, while at
work, began having neck pain radiating into the left arm. [Appellant] was noted
to have biceps weakness, which was supplied by the nerve root that is actually at
the [C]5-6 level. A[n] MRI [scan] on two occasions show not only cervical
spondylosis, but a combination of herniated discs. At the time of surgery, a
herniated disc was found. I also had EMG and nerve conduction studies done on
him which showed a C6 radiculopathy, which again fits quite nicely with the
diagnosis of having a ruptured disc and foraminal stenosis on the left at C5-6. He
has done pretty well since his surgery. I am not sure why there is any difference
in opinion about treatment since his history, his physical findings and his surgical
findings all fit fairly well for a herniated disc at C5-6.”
In a decision dated February 27, 2007, the Office reviewed the merits of appellant’s case
and denied modification of its prior decision. The Office found that Dr. Williams failed to
provide adequate medical rationale for his opinion regarding causation.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim. When an employee claims that
he sustained an injury in the performance of duty, he must submit sufficient evidence to establish
that he experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. He must also establish that such event, incident or exposure caused an injury.2

1

5 U.S.C. §§ 8101-8193.

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

3

Causal relationship is a medical issue,3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence means a physician’s reasoned opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion of the physician must be based on a complete factual and medical
background of the claimant,4 must be one of reasonable medical certainty,5 and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the established incident or factor of employment.6
ANALYSIS
The opinion offered by Dr. Williams, appellant’s neurosurgeon, is not well reasoned. It
may be that physical findings and surgical findings all fit fairly well into the picture of a
herniated disc at C5-6. But that is not enough to connect the herniated disc to appellant’s
employment as a food inspector. Dr. Williams stated that the history fit fairly well, but he did
not explain how the repetitive motion of appellant’s arms, outstretched in front of him with
weight, aggravated the herniated disc and caused a need for medical care and surgery. He did
not discuss the pathomechanical process, the biomechanics of this aggravation. The only real
connection Dr. Williams made with the employment was that appellant began having neck pain
radiating into the left arm “while at work.” The mere fact that a condition manifests itself or
worsens during a period of federal employment, however, raises no inference of causal relationship
between the two.7
The Board finds that Dr. Williams’ opinion is not sufficiently reasoned to establish the
element of causal relationship.8 The opinion of Dr. Schultz, the second-opinion neurologist,
raises more questions. He found no evidence that the disc findings on MRI scans were caused by
inspecting chickens. Indeed, Dr. Schultz reported that appellant’s disc findings appeared chronic
in nature with a disc/osteophyte complex that appeared more related to degenerative disc disease
and chronic arthritic changes, not an acute injury. The Board will affirm the denial of
compensation.

3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

Steven R. Piper, 39 ECAB 312 (1987). There is a distinction between temporal and causal relationships. The
former may be necessary but not sufficient for the latter.
8

See Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954) (medical
conclusions unsupported by rationale are of little probative value).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty, as alleged. The medical opinion evidence does
not establish the critical element of causal relationship.
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2007 and November 28, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

